

114 S158 IS: Employee Health Care Protection Act of 2015
U.S. Senate
2015-01-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS1st SessionS. 158IN THE SENATE OF THE UNITED STATESJanuary 13, 2015Mr. Cassidy (for himself and Mr. Vitter) introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and PensionsA BILLTo authorize health insurance issuers to continue to offer for sale current group health insurance
			 coverage in satisfaction of the minimum essential health insurance
 coverage requirement, and for other purposes.1.Short titleThis Act may be cited as the Employee Health Care Protection Act of 2015.2.If you like your group health insurance plan, you can keep it(a)In generalNotwithstanding any provision of the Patient Protection and Affordable Care Act (including any amendment made by such Act or by the Health Care and Education Reconciliation Act of 2010), a health insurance issuer that has in effect health insurance coverage in the group market on any date during 2013 may after such date offer such coverage for sale through December 31, 2018, in such market outside of an Exchange established under section 1311 or 1321 of such Act (42 U.S.C. 18031, 18041). A group health plan shall not be treated as not complying with the requirements of such Act (or the amendments made by such Acts) insofar as it provides health benefits through health insurance coverage that is permitted under the previous sentence.(b)Treatment as grandfathered health plan in satisfaction of minimum essential coverageHealth insurance coverage described in subsection (a) shall be treated as a grandfathered health plan for purposes of the amendment made by section 1501(b) of the Patient Protection and Affordable Care Act.(c)ConstructionNothing in this section shall be construed as affecting the authority of States with respect to the regulation of health insurance coverage in the group market.